Name: Commission Regulation (EC) NoÃ 389/2007 of 11 April 2007 amending Regulation (EC) NoÃ 1622/2000 laying down certain detailed rules for implementing Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  marketing;  agricultural policy
 Date Published: nan

 12.4.2007 EN Official Journal of the European Union L 97/5 COMMISSION REGULATION (EC) No 389/2007 of 11 April 2007 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 46(1)(b) thereof, Whereas: (1) Commission Regulation (EC) No 1622/2000 (2) lays down certain conditions for the use of substances authorised by Regulation (EC) No 1493/1999. In particular, Annex IXa provides that dimethyldicarbonate must be added prior to bottling. The translation of the term bottling and its different meanings in certain languages have led to diverging interpretations of the scope of this provision by operators and control authorities. (2) Article 7 of Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products (3) defines the term bottling for its application. (3) To ensure a uniform interpretation of the requirements applicable to the use of dimethyldicarbonate, the definition of the term bottling provided in Regulation (EC) No 753/2002 should be used to clarify the requirements contained in Regulation (EC) No 1622/2000. Annex IXa to Regulation (EC) No 1622/2000 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The first indent of the second paragraph of Annex IXa to Regulation (EC) No 1622/2000 is replaced by the following:  Addition must be carried out only a short time prior to bottling, defined as putting the product concerned up for commercial purposes in containers of a capacity not exceeding 60 litres. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 2030/2005 (OJ L 414, 30.12.2006, p. 40). (3) OJ L 118, 4.5.2002, p. 1. Regulation as last amended by Regulation (EC) No 2016/2006 (OJ L 384, 29.12.2006, p. 38).